DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/8/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 4/8/2021 have been fully considered but they are not persuasive.  The Applicant argues that the amendments to the claims that Wyeth does not contemplate or even remotely suggest incorporating multiple diagnostic devices into one device that fits on a patient’s head and that it would not have been obvious as it is challenging to incorporate multiple diagnostic devices into one device that fits on a patient’s head.  The examiner respectfully disagrees as Wyeth teaches a processing unit integral with the headpiece (e.g. Paragraph [0038] and [0054]).  Wyeth also teaches that the present invention can be combined with monitoring technologies (e.g. Paragraph [0138]).  Wyeth goes on to explicitly state examples, such as a cardiac sensor is formed integrally with the headpiece (Paragraph . 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wyeth et al (US Publication 2015/0374292).
Referring to Claim 1, Wyeth et al teaches a method for assessing a patient, the method comprising: performing a first diagnostic procedure on the patient, the first diagnostic procedure comprising: securing a volumetric integral phase-shift spectroscopy (VIPS) device to the patient's head (e.g. Paragraphs [0004], [0010] and [0117] discloses the VIPS system attaches a headpiece to the patient to detect variations in fluid levels); measuring an intracranial bioimpedance with the VIPS device (e.g. Paragraphs [0110] [0117], and [0160] discloses VIPS is used to detect biologic changes affecting the tissue's bioimpedance (intracranial fluids)); detecting an asymmetry based on the measured bioimpedance changes (e.g. Paragraphs [0142], [0143], and [0160] discloses detecting asymmetry of intracranial fluids); performing a 

Referring to Claim 2, Wyeth et al teaches the method of claim 1, wherein the first additional diagnostic device is selected from the group consisting of a, a trans-cranial Doppler device, a diffuse optical tomography device, a heart-rate sensor, an accelerometer, a sound pressure sensor, a brain oxygen sensing device, an intracranial pressure measurement device, 

Referring to Claim 3, Wyeth et al teaches the method of claim 1, wherein measuring the intracranial bioimpedance comprises at least one of measuring an overall intracranial bioimpedance, detecting intracranial bioimpedance asymmetry, and measuring a change in intracranial bioimpedance over time (e.g. Paragraphs [0110], [0117] [0142], [0143], and [0160]).

Referring to Claim 4, Wyeth et al teaches the method of claim 1, wherein the intracranial bioimpedance is measured at least one of before, during or after delivering a therapy to the patient, and wherein the therapy is selected from the group consisting of a surgical procedure, a medical procedure, and administration of a pharmaceutical agent (e.g. Paragraphs [0135], [0152], [0155], and [0169] discloses the VIPS system provides real-time feedback during administration of drug therapies).

Referring to Claim 5, Wyeth et al teaches the method of claim 1, wherein processing the first data and the second data comprises combining at least some of the first data with at least some of the second data (e.g. Paragraphs [0125], [0129], [0138] and [0172]).

Referring to Claim 6, Wyeth et al teaches the method of claim 5, wherein the data is combined via an algorithm embedded in a computer readable medium on the computer processor (e.g. Paragraphs [0125], [0129], [0138], [0150] and [0172]).

Referring to Claim 9, Wyeth et al teaches the method of claim 1, further comprising: performing a third diagnostic procedure on the patient using a second additional diagnostic device (e.g. Paragraph [0138] disclose the present device is combined with other monitoring technologies, such as, but not limited to, ECG, EEG, pulse oximetry, ultrasound, transcranial Doppler, and infrared SPEectroscopy); receiving third patient data from the third diagnostic procedure in the computer processor (e.g. Paragraphs [0125], [0129], [0138] and [0172]); processing the third patient data with the computer processor (e.g. Paragraphs [0125], [0129], [0138] and [0172]); generating the assessment of the patient with the computer processor, wherein the assessment is based at least in part on the processed first patient data, the processed second patient data, and the processed third patient data (e.g. Paragraphs [0125], [0129], [0138] and [0172]).
Terminal Disclaimer
The terminal disclaimer filed on 10/13/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,743,815 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J LEVICKY whose telephone number is (571)270-3983.  The examiner can normally be reached on Monday-Thursday 8AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792